DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-6, 9-14 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ogawa et al., U.S. Patent Publication Number 2004/0051709 A1, in view of Han et al., U.S. Patent Publication Number 2008/0180406 A1.

Regarding claim 1, Ogawa discloses a computer-implemented method for navigating a virtual camera in a three dimensional environment on a touch screen, comprising: (a) receiving a user input indicating that an object has touched a first point on a touch screen of the mobile device and the object has been dragged to a second point on the touch screen (paragraph 0014, receives data on the distance and the direction from the first touch position to the second touch position; paragraph 0018, receives time-series data on the distance and direction from the starting point to the end point of the drag operation); (b) determining a first target location in the three dimensional environment based on the first point on the touch screen (paragraph 0044, senses the number and direction of the pointing element; receives the detection of the direction of the pointing elements and calculates accurate pointing position coordinates, which Examiner interprets as first target location ); (c) determining a second target location in the three dimensional environment based on the second point on the touch screen (paragraph 0044, senses the number and direction of the pointing element; receives the detection of the direction of the pointing elements and calculates accurate pointing position coordinates, which Examiner interprets as second target location );  and (d) moving a three dimensional model in the three dimensional environment relative to the virtual camera according to the first and second target locations (paragraph 0046, generation of shift information to a CG model displayed in virtual space, the ships information for shifting the viewpoint in the virtual space display on the basis of the touch operation or drag operation; and allows the shift information to be incorporated to the CG model; paragraph 0065, user performs a touch operation on a stereoscopic city map in the three-dimensional space; figure 2, three dimensional virtual space).
However it is noted that Ogawa fails to specifically disclose a mobile device.
Han discloses interfacing with multi-point input devices on a mobile device (paragraph 0037).  
It would have been obvious to one of ordinary skill in the art to include detecting the touch input as disclosed by Ogawa for turning and moving a three-dimensional model, including the different multi-point touch input display/screens that receive inputs as disclosed by Han, to interface with touch screen displays as the utility of these types of displays increase.

Regarding claim 2, Ogawa discloses  wherein the determining (b) comprises: (i) extending a ray based on a position of the virtual camera and the first point on the touch screen (figure 2, virtual camera, extended from virtual viewpoint; paragraph 0065, detects the touch position and outputs it to the information control section, the information control section generates viewpoint direction information, viewpoint direction so changed to the touch position); and (ii) intersecting the ray with a three dimensional model in the three dimensional environment to determine the first target location (paragraph 0064-0067, viewing angle icon; figure 2).

Regarding claim 3, Ogawa discloses further comprising: (e) determining a virtual surface based on the first target location (paragraph 0065, display displays a two-dimensional virtual plane).

Regarding claim 4, Ogawa discloses wherein the determining (c) comprises: (i) extending a ray based on a position of the virtual camera and the second point on the touch screen (paragraph 0067, when the user performs a drag operation, detects the distance and direction from the starting point the end point of the drag operation and outputs them to the information control section) ; and (ii) intersecting the ray with the virtual surface to determine the second target location (figure 2; also paragraph 0078, a viewpoint shift operation, a viewpoint direction shift operation, a forward or backward shift operation, a rightward or leftward turning operation, and a scaling operation can be performed in the two-dimensional virtual plane or the three-dimensional virtual space with one, two, or three or more fingers).

Regarding claim 5, Ogawa discloses wherein the determining (e) comprises constructing a sphere tangent to the first target location and centered at a center of the three-dimensional model to determine the virtual surface (paragraph 0080, displays three-dimensional hemispherical operation icons to which operations are allocated in response to the number of operating fingers; have drag sections respectively at the center of each hemisphere).

Regarding claim 6, Ogawa discloses wherein the moving (d) comprises rotating the three-dimensional model (paragraph 0078, a viewpoint shift operation, a viewpoint direction shift operation, a forward or backward shift operation, a rightward or leftward turning operation, and a scaling operation can be performed in the two-dimensional virtual plane or the three-dimensional virtual space with one, two, or three or more fingers).

	Regarding claims 9-14, they are rejected based upon similar rational as above claims 1-6.  Ogawa further discloses paragraph 0078, a viewpoint shift operation, a viewpoint direction shift operation, a forward or backward shift operation, a rightward or leftward turning operation, and a scaling operation can be performed in the two-dimensional virtual plane or the three-dimensional virtual space with one, two, or three or more fingers, which Examiner interprets as a pan module that moves a three-dimensional model in three-dimensional environment.  Han further discloses paragraph 0048, user controls vertical/horizontal movement, i.e. panning of the 3D object by vertically/horizontally moving some of the inputs.

Claims 7, 8, 15 and 16 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ogawa in view of Han as applied to claims 6 and 14 above, and further in view of Tolba et al., A Projective Drawing System, ACM, 2001, pages 25-34.

Regarding claims 7 and 15, it is noted that Ogawa discloses a turning operation, but fails to specifically disclose further comprising: (e) determining a cross product of the first and second target location to determine a rotation axis; and (t) determining a dot product of the first and second target location to determine a rotation angle.
	Tolba discloses determining a cross product of the first and second target location to determine a rotation axis (figure 8, page 27-28,  the point rotates in a plane perpendicular to the rotation axis); and (t) determining a dot product of the first and second target location to determine a rotation angle (page 29, figure 8, the rotation angle is inferred from a pair of input points; the rotation angle is specified by dragging the pointing device about the pivot).
	It would have been obvious to one of ordinary skill  in the art to include in the turning as disclosed by Ogawa, the rotation axis and pivot with the rotation angle as disclosed by Tolba, to fully specify the pivot or turning by the pointing device.

Regarding claims 8 and 16, it is noted that Ogawa fails to disclose further comprising: (g) determining a rotation matrix based on the rotation axis and the rotation angle, wherein the moving (d) further comprises rotating the three-dimensional model according to the rotation matrix.
Tolba discloses further comprising: (g) determining a rotation matrix based on the rotation axis and the rotation angle, wherein the moving (d) further comprises rotating the three-dimensional model according to the rotation matrix (page 28, section 3.4.1, user selects a vanishing point as the motion trajectory then uses the pointing device to drag the object along this trajectory; figures 8 and 9, rotation angle is inferred from a pair of input points, the point rotates in a plane perpendicular to the rotation axis, extending the lines we get directions, which completely specify the rotation angle; plane is rotated about the viewpoint).
It would have been obvious to one of ordinary skill in the art to further include in the turning as disclosed by Ogawa, the rotation matrix and rotation angle for rotating as disclosed by Tolba, in that Tolba discloses an advantage of projective 2D points is the ease at which they can be manipulated, translations of projective points can be described by matrix products, thus allowing them to be composed with other matrix products, such as scaling and rotation.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.



Claim(s) 17-20 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Singh et al., U.S. Patent Number 6,400,376 B1.

Regarding claim 17, Singh discloses a computer-implemented method for navigating a virtual camera in a three dimensional environment on a mobile device having a touch screen, comprising: (a) receiving a user input indicating that an object has touched a first point on a screen of the mobile device and the object has been dragged to a second point on the touch screen (col. 5, lines 26-33); (b) receiving an orientation of the mobile device (col. 4, lines 49-51); and (c) determining a panning mode from a plurality of panning modes based on the orientation of the model device (col. 4, lines 59-65).

Regarding claim 18, Singh discloses wherein the determining (c) comprises selecting a first panning mode when the orientation of the mobile device is facing downward and selecting a second panning mode when the orientation of the mobile device is facing toward a horizon (col. 4, lines 62-65).

Regarding claim 19, Singh discloses further comprising: (d) moving a three-dimensional model to follow the object when the second panning mode is determined in (c) (col. 8, lines 14-19).

Regarding claim 20, Singh discloses further comprising: (d) moving a three-dimensional model to follow movement of the object up or down on the touch screen when the first panning mode is determined in (c) (col. 6, lines 30-34); and (e) changing an orientation of the virtual camera according to movement of the object left or right of the touch screen when the first panning mode is determined in (c) (col. 1, lines 20-30).

3. The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless —
(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351 (a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21 (2) of such treaty in the English language.

4. Claims 1-5 are rejected under 35 U.S.C. 102(e) as being anticipated by Ajioka et al., U.S. Patent Number 7,628,698 B2.

Regarding claim 1, Ajioka discloses a computer-implemented method for navigating a virtual camera in a three dimensional environment on a mobile device having a touch screen, comprising: (a) receiving a user input indicating that an object has touched a first point on a touch screen of the mobile device and the object has been dragged to a second point on the touch screen (col. 8, lines 56-60, dragging an operation target object set to on when a dragging operation for the operation target object is started and set to off when the dragging operation is ended); (b) determining a first target location in the three dimensional environment based on the first point on the touch screen (col. 8, lines 61-65, touch coordinates are coordinates indicating a touched position); (c) determining a second target location in the three dimensional environment based on the second point on the touch screen (col. 8, line 66 — col. 9, line 1, designation coordinates are coordination determined corresponding to touch coordinate); and (d) moving a three dimensional model in a three dimensional environment relative to the virtual camera according to the first and second target locations (col. 1, lines 45-48 and col. 2, lines 29-52).

Regarding claim 2, Ajioka discloses wherein the determining (b) comprises: (i) extending a ray based on a position of the virtual camera and the first point on the touch screen; and (ii) intersecting the ray with a three-dimensional model in the three-dimensional environment to determine the first target location (figure 4A).

Regarding claim 3, Ajioka discloses further comprising: (e) determining a virtual surface based on the first target location (col. 9, lines 50-55, also col. 10, lines 1-3).

Regarding claim 4, Ajioka discloses wherein the determining (c) comprises: (i) extending a ray based on a position of the virtual camera and the second point on the touch screen (figure 3A); and (ii) intersecting the ray with the virtual surface to determine the second target location (figure 4A).

Regarding claim 5, Ajioka discloses wherein the determining (e) comprises constructing a sphere tangent to the first target location and centered at a center of the three-dimensional model to determine the virtual surface (col. 9, lines 20-30).

Claim Rejections - 35 USC § 103

5. The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

6. Claims 6-8 are rejected under 35 U.S.C. 103(a) as being unpatentable over Ajioka as applied to claim 1 above, and further in view of Chen et al., U.S. Patent Number 5,588,098.

Regarding claim 6, however it is noted that Ajioka fails to disclose wherein the moving comprises rotating the three-dimensional model.

Chen discloses wherein the moving (d) comprises rotating the three-dimensional model (col. 7, lines 10-14).


It would have been obvious to one of ordinary skill in the art at the time of the invention to include in Ajioka moving of objects relative to a virtual camera, the rotational manipulation of three-dimensional models/objects as disclosed by Chen, to provide 3D object manipulation of a moving image to correspond to alternative manipulation modes or to different views of the object.

Regarding claim 7, Chen discloses further comprising: (e) determining a cross product of the first and second target location to determine a rotation axis (col. 16, lines 38-58); and (f) determining a dot product of the first and second target location to determine a rotation angle (col. 16, lines 42-51).

Regarding claim 8, Chen discloses further comprising: (g) determining a rotation matrix based on the rotation axis and the rotation angle, wherein the moving (d) further comprises rotating the three-dimensional model according to the rotation matrix (col. 16, lines 52-58).

Claim Rejections - 35 USC § 103

7. The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

8. Claims 9-16 are rejected under 35 U.S.C. 103(a) as being unpatentable over Ajioka et al., U.S. Patent Number 7,628,698 B2 in view of Chen et al., U.S. Patent Number 5,588,098.

Regarding claim 9, Ajioka discloses a system for navigating a virtual camera in a three dimensional environment on a mobile device, comprising: a touch receiver (15, touch panel) that receives a user input indicating that an object has touched a first point on a touch screen of the mobile device and the object has been dragged to a second point on the touch screen (figures 4A and 4B); a target module that determines a first target location in the three dimensional environment based on the first point on the touch screen and determines a second target location in the three dimensional environment based on the second point on the touch screen (col. 8, line 66 — col. 9, line 1); and moving a three dimensional model in the three dimensional environment relative to the virtual camera according to the first and second target locations (col. 8, lines 24- 32).

However it is noted that Ajioka fails to disclose a pan module that moves a three-dimensional model in the three-dimensional environment relative to the virtual camera according to the first and second target locations (col. 8, lines 24-32).

Chen discloses a dragging operation resulting in moving a 3D object, col. 7, lines 9-11 and (d) moving a three-dimensional model in the three-dimensional environment relative to the virtual camera according to the first and second target locations (col. 8, lines 24-32) and a pan module that moves a three-dimensional model in the three-dimensional environment (col. 8, lines 23-33, translations in two dimensions parallel to the resting plane, which Examiner interprets as panning).

It would have been obvious to one of ordinary skill in the art at the time of the invention to include in Ajioka moving of objects relative to a virtual camera, the pan module that moves the three-dimensional models/objects as disclosed by Chen, to provide 3D object manipulation of a moving image to correspond to alternative manipulation modes or to different views of the object.

Regarding claim 10, Ajioka discloses wherein the target module extends a ray based on a position of the virtual camera and the first point on the touch screen and intersects the ray with a three-dimensional model in the three-dimensional environment to determine the first target location (figure 4A).

Regarding claim 11, Ajioka discloses wherein the pan module determines a virtual surface based on the first target location (col. 9, lines 50-55, also col. 10, lines 1- 3).

Regarding claim 12, Ajioka discloses wherein the target module extends a ray based on a position of the virtual camera and the second point on the touch screen and intersects the ray with the virtual surface to determine the second target location (figure 4A).

Chen discloses wherein the determining (6) comprises: (i) extending a ray based on a position of the virtual camera and the first point on the touch screen (col. 11, lines 27-28 and also col. 12, lines 5-10); and (ii) intersecting the ray with a three-dimensional model in the three-dimensional environment to determine the first target location (col. 12, lines 22-25).

Regarding claim 13, Ajioka discloses wherein the virtual surface is a sphere tangent to the first target location and centered at a center of the three-dimensional model (col. 9, line 63 — col. 10, line 3).

Regarding claim 14, Chen discloses wherein the pan module rotates the three-dimensional model (col. 7, lines 10-14).

Regarding claim 15, Chen discloses wherein the pan module determines a cross product of the first and second target location to determine a rotation axis and determines a dot product of the first and second target location to determine a rotation angle (col. 16, lines 26-51).

Regarding claim 16, Chen discloses wherein the pan module determines a rotation matrix based on the rotation axis and the rotation angle and rotates the three-dimensional model according to the rotation matrix (col. 16, lines 52-58).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Motilewa Good-Johnson whose telephone number is (571)272-7658. The examiner can normally be reached Monday - Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MOTILEWA . GOOD JOHNSON
Primary Examiner
Art Unit 2616



/MOTILEWA GOOD-JOHNSON/Primary Examiner, Art Unit 2616